 

Case 4:20-cv-01083-P Document1 Filed 08/10/20 Page1lof18 PagelID1

Attachmen aks foil Complaint

Semis a * Vous
UNITED STATES DISTRICT COURT Fite
Sb uthe AE RRMRLDISTRICT OF TEXAS AUG 12 2020
_Mouston DIVISION

ene Ken Mbernalez- Je

(Enter your full name)
Plaintiff(s)

Javid J. Bradley, Clerk of Court

CASE NUMBER:
Moore [ Wwe [/ f; b hee Departortnt (Supplied by Clerk’s Office)

Pole ofhurs ET; AL; Hh boat Loud FT; HL:

(Enter full name of each Defendant) For} Worth U.S.C Juclge
Defendant(s)

 

COMPLAINT
First Paragraph (Name and Address of Plaintiff)
Second Paragraph (Name and Address(es) of Defendant(s))
Third Paragraph (Jurisdiction Plea)
Fourth Paragraph (Allegation 1)
Fifth Paragraph (Allegation 2) ...

The final paragraph should contain a statement of the relief you are seeking. This paragraph
should not be numbered.

  

 

Jos e “Kear tre 2dr
FACS Lo * 02276708

Address Ford Steck horn Unf
Telephone Number i553 TH- /o Fast
: for fStacktor. Fetes
74735
27

Rev. Ed. October 26, 2017
i secene bee addin ne? Malai Soe tie ads bs ac. Ras ABs Sac “ain ai

I thnk tae ass bic Mir seis Rk eta, AAC anes Ait A Be i, ii! NBS A nit ie uo i a ite at, aA i le OR lie a ati a

sii eles sone tadisete SAA eon ce SQ Malas 2

 

Case 4:20-cv-01083-P Document1 Filed 08/10/20 Page 2 belie eae ae
iuep ="

——-CPlatntifls Nome and Addeess.) ayo 19 2099-— —

 

 

 

 

 

 

—_“ Playing ” ee _ __ David J Bradley, Clerk of Court
_ Sose-hex-Vorhez Tea. a
For tStektn N5 Unit _ oo
N93 IO Cash - |
FortScktan bxes 9235 =p) |

 

 

  

 

_ _ ( rants of z, bun
“DerenpaNTs Mime. po
f

_ _ bee a
Whaecal Wells lee nara bhdle Efe bhypn thoce 7
Degactment ET; AL; Sth pecoet IZ Oak SI
fMonsrcd UUlls FOOG7

thal ds fle dyn toc Forgive

 

 

 

 

 

 

 

2)Cvis

Marea) Well ¥ Nee Abur SIZ Ock St. nu z& la) ;
3) Fens Caleb AA. moral Lill Pelee Liyped nen 7 Conphyrats
Aye | Wells folie bur _ Sie_Onk 3S Mrrscul Ws Te WOW?

 

 

he BEd she} lothaboHe rr,
fale Lnfo 7s. |
bl. Lr 82. beh frat Te. 26034 U8

4) Krishe Puostt, Mshitd Ad. Dstrct JH OMe =
20. Cex 340 Ro. Pox 3d D&rekeg
Palo Pnto Taxus 2034 Palo Arte Te oy f

 

 

 

 

 

 

 

 

 

Clo Arte Te 20ysy

 

5) Ghat Debours Ostet GH. OM ce I
°) hee As. Atos ate PO key 340 » np gent
Ruly Quto (o. |

 

 

 

 

 

 

 

 

 

 

(o) Janie Glover - 214 Dsleve e i

Disteet Cock of RO. Gox 189 Deree

LM Dstt Covet Palo-Rubo TK 744%¢y

7) Cand Say &f Jn dithound oo qth ish “of cwt LI, hfe Cs.
All Aembears of Uy Duly - PO. Box \t4

Term vf 201% Palote Tecas 7euty

 

 

 

Hoel oF 15
ii! ess Bi “lta Eng nae Ra ie 2 eR BE Win ll. lal an ge de

La lt las abe

ib ab Made Hy WR ohh Na Sika Siar ie tall, aon a and aiid? i alien” al are Sa

a isle 9 a8 sna: lin ls A as Me ic is ad Pid btn Abt,

seinA iid! lta abeinese Alienate RS elt be MN Hite BS TONER ine nk tsa ek i ean ha ed

Ata se ca

Case 4:20-cv-01083-P Document1 Filed 08/10/20 Page 3o0f18 PagelD 3

_ Debendadts Neus and Abeer

Tew} ends Plu of 4
Beep Teas) ell 12 REG! Pe Soe Ba

a « Onto TK. 7eysf

9 q) Moveal (lls Col a to —__ Bekndakh Pla © Ene plog wet
Aedf Netectre Ore chal Siz bok Sho

 

 

 

 

 

 

 

 

 

ee — Mrural Wis Tenes Jeoe?
1s) Mi Le A Spicy Dekndents Place K Fingbyot
Foto 82. _ a Horny ut law

 

\Zol~@. 5-6 77% Drest
Muneval polly hood oe oe

DU Bead Rilhe Des Place
RO. Boe 99 Em ploy ment ee
Minecal Wells Te 20% __. Atrios At law.

13) Woylon Bolis Notendenwts Place cf
fealeGrda Lo. Shes fe —————___ Em elog ment.

 

 

 

 

 

 

 

 

 

 

 

NM Wor Pa (20

Glo Yoo Te ~poVvsf~
1) United p od (pert a  DeSrdunte au & loxyt
Clock ~ n | SO

 

 

Pale Tes Yaloz a
6) Void Fakes bishrtd Couck Defendants Place oh a

CGrude Cpl me ect

“So\wet Truth Qom3IO AS Ce

 

 

 

 

 

 

 

 

 

Tort Weeth “Tk _2e1o2 _
We) Krishy Pigg, __ Deleutlant

70%. 5.6% [3h Nsabled-
Minecel Wells 7x
_ TOG 7 _

poge Zeof 1S -

 

 

 

 

 

 
is ie ni ed? nA

1 aki ii AW il it Be an ek in in i ag a, ll, kes Nee Bi a Na

li: abe * as Ras ot 9. hanes

cic "Sc Nai ais alt ae Paley alta 3

ic Ral na a! ia oe dn ale* lacs “lis elit oH

sieht! ey! alae!

ln 2 i RLS bi saa fs Bio

salsa

ei St a al a sR a al 9 a ta

"At, *

 

Case 4:20-cv-01023-P Document1 Filed 08/10/ Page 40f18 PagelD 4
G | )
Sudsdietion P La

 

 

“A: Security \5- U3.0.""

Non 7 dial Peocedinas ,

Low of Commerce / Securities /_

Comm od} hes | Exchange/ lonstr Luhionallpy

ot Yate Stuhues.,/ Commereta! Law

(4) Unbess Orders, Medion, Bonds, lontract ore ithtn Luriten ing

Corect tea Brice Gammunieabon- Faese Sante Gcammar The Stale
Have fo*lodial ~ Title
(2) That T om Competent fp She tothe Matters set toeth _hevein.
(2) Fat Rebbe Ala facts Shed eatin ha. at Trut, Corre, and Certain, admissible |
ts Evidence, wd if Called i Called Upon asa witness , I will testify te their eracs ty.

(That T have “psrsnal brtulg. tht fac Sake) hacen: ine
(5) Cloeuce~That trove ace fo planes inthis Court, We ave on level | feild.

(G) neve 3s No Alves bile Ditusiens
(2) There are Ne Boxes jr thts Curt.
(4) Wove cong to use Stay Lenodage Le

(4 4) What Wal say is Not Twat to =

(129 That the. dlenal unchanged peoncipals af mmeveral Lew are 3
(AYA Woekynan is wort of his hire

(b) AN ave Sagal eoual under the law,

(c) In Commerce » vuth is Soverecan,

(dl) Subcuacion = The term used When t person Who chacsink ow?’ the y PAY it
and then is entitled to vemidies Ofered by the cveditoy, This teem is the devise
that toreas the person who owes the clolot 4 pou for it.

[@) Truth is_exovessed in the toc of ABduuit.

if Unrebated, At becemes He. Tudgement Commerce.
(G)4n Uncebuited Adu becomes the dudgemut in Omri ret

(ayhr Dave bis tec! Albclaus+ Shands aS Truth in Commerce:
(n) All adatlers ynust be expressed to oe yesolved.
(i) te who Leaves the locttlete: lol tivst loses by cletau lt. :
(4 S)Sacrafer i is the measure of Credibil dy. &
(KA lien ov Claim ean be satiobed only Meth an a Cdaurt lo yY & point cee :
vebutial } resolution low Jura or Pou sn non
124) frat Commascial p “feel ony Sey oe ee yudieial Because s |
(2) No Tudge ,Couct, Govecnment ov any boencies ati oy any other Hired ot
whatsoeuee 5 Can abrogate anyones othicla vit of Truth 3 4 - and only a Party |

ath cleo! by an Alauit can speak and act fr hi m/ her and_is Seley
Roe Bot 16

 

 

 

 

 

 

 

 

 

 

 

 

 
abi Rb ie a AB ln Ale a ie be” ile is: * es oes asi, iti”

cot is A” she Sto Senet nn nage Sain NEN 4

ines apes ai ie ini a salar Atanas: CMR nS wae lean

ied aio ao mba aA eb ARCS i ABB ls + av

a AER Bg Mlk Fak ater i

Case 4:20-cv-01083-P Document1 Filed 08/10/20 Page5of18 PagelID5

 

sesgersible fur 199 _fespending with his o walla at lacceck—fcks and

oldawit of Tvusth which no one else can do fer Him _
(2)V.8 District Cov aa _lounty and Distr ied Cher k unbend cr Fede nd oondledl V&se Le
TH 19 Violaton. |

 

 

 

 

 

 

 

(2 For it should be Notecl that ww: {Mull sugpcession A Eonclena i's 0 Felony.
(ary Cause of cohen will vesult in Law Suid.
(6) For the Vocthon of the Qualifachoa of A yh Foreign ~ Stade ¢ Tithe ~Z352.5.C.5, ~ 2072

with the DrO-¢-~ 44,1
(c)Aendsa 5 Be the trap of the Ctizens ave with the claim of the Lohpnal— Tithe 7228?
ULC3.7207/2 Foe phe _civil=Cloiin of he Uniform: dss in the Dnited Shibs Dishuct Gucts
(Sic) is with dha words of the tute tense of Ye olin: lovtts-English Language.

(A) For th Sater.‘ Ktcagaition By Loney By Coneyess of the Board ule Mab bg Power othe 2
Court avid wreli@a, ~ scedee? wil make (Kule-Making~fowers’)'T+” ossible toc
Couct and vnitorm ~Focdues” (“To for Vhe tadure” ~Tense) iS With an btn
Author in Ye fudveey Arpinst the Noe-~Time~ Weisclichon ot the
(-S$.-S.-07£.-S.-Gr Laws, Cules oc Claims.
(3)(er tha title ~ 282 90.%. ~ 207/27 weles 2 Former _itecney - Geneval? Cummings
isla odes Ht Neither th, time To" Pagire Oe rentive, (No -
Is ot the Judicial froceclures , we Cop for Jha
Egtetuina ty TB i. No Amindyrent oc. No Chow 5¢:
(4) Fer the bed © le Trovise In du Pove 7 “Tense and 1 "To Cin” (verb bichon) D>
wht, the void of the Vurisdrchion by. The Judoe ment ot
Yhing in the 1) Tense” Negluct To The Due. wgass of law with Ly Facts.
on ¢ Wu ZB:°I LS.” 2071: ales" Zind Fithon-—
lout £* cb erb)Tor thy fe chi with the Cwil- Frocedwes
Ghee Hy Lawl, Feb ‘ona Vovb)* Law of the toreie if on :
~ Retal- ringe foe Laing oi on the Flas of Yh Foreign /fichin - Juashthone
02)“For dht Foakonal Vile ~28'25.C.8. ~2072( 6) Foc Lh Erle against the

! i (Meda a , & eo
(Qu)_] bales AKdins T tdi !
13) Pov th Quosteons sp How will dhe Citizens Stop Hs Fraud ands Sustice? i
Sushiee "= vz no~Law S= Speaks Tie TH , C&= Sudge c<C, i

 

 

 

 

    
 

 

 
 
 
 

 

 

  
 

 

 

 

 

 

 

 

Pasz Llof \5
aay iain vd stisie

 

 

a Sella” ie ila ast dS an ces i: am lr“ BB ee lie Be a0

 

 

df Atebal — oo

_ & sin Stlemont Fac)

 

 

 

 

 

 

 

a But not Limited to Su “Oud LZ, Bacraster/Districh p cneus
Bat cases ha/tWhitnass hard lsoaeage of f Medivh ied _Lang vases

Docketed The Frauel Failed to tetas, Futon "lonnas ed | etn
Achons without Correction. of Docket, Obstruct-Wocdlified Origtnal Facts

 

 

 

py) 2 dose - Rex~ Mertnezt- Or 7 ane - Jose” Kes Martner - 3c 7 - are

Dose - -Reyx- Whe hae -3e From Coveect nc an n, Trac a LOCES

Rico, Valawtull Areest , No Jucisdichon-Cnder the Color pnd Ove Fosse ssy
@ For dise-ex-Mactine2-Ses Commited No Came m Tarte
@)0n_ Febvrar 2020 PlainhY Dose-bex-Machne2- “3 Lied “4- Secuvidy- IS -
eee United States District Court Noctharn Distrect of “eras,
Wichito Falls biviswn

 

 

, (au: SD. Clerk Filed and assinged Cuse V0. F2ZO-cv-00iN- 0; Markee Ve

“Sohn oe

 

(5) On 2/5/20 the US0.C. Wiehite Faulk sent an Opoler Aigues ng Sn Jeclerow et
Gn Pla’ Dlamiifly sent letter aan He wus veers this

 

Tnstruvunt , grid ir Go then Corre tecl later.

@ ) Com Mat all Defendants £L Bay -Morhrner 7 Se
Sige hs ai bi EF hg, shits vse

a> attached to Dy byament Tht Ve ‘Ds US.p¢
Clork and Cour \ tule re
) On, Aa/lYzo py Roel Lr vetitned 9. \e hey of _Cuse Teanshered! pb
te Vi9.d.C. Nocthin Distiet vf Texas tor Worth Divisio.
Gpitw case No. 1-20-tu-00uf2= Aan Yie[e0t

i Fort Stockton bik Wye ~
(lotor} ced in nit ow Gbrary., Houle ix (MO a 4h AMVtr Gil CAL
O Cast MO Maluti — ave. the lourts ormniss eon eithire

 

 

 

 

   
   

 

 

 
 

 

 

 

 

Sevrrril MVohons, want i
losbdb ral ele £325 7” YW and 7¢“ Weeds. ;

BrHe So¥ \5

 

d Gus@ ho. YZO-cv- |
Ament, fhe Nive
; GD On Senral occassion Wray by lov cds Qs A if
Case 4:20-cv-01083-P Document1 Filed 08/10/20 Page 7of18 PagelD 7

 

 

(12) 3/ 3/23/ zoto Daioh! Zlud Apo bir (commeceral ib daw t- Nobet_and hhen>

Pear Grace voy This Moet ws also rntlath rx S Uilabowrs.

off Tt UO ard MO Jrerd neuf
gs On O4/ Z0/ ZO Plat Lad Ahn Commare ( A. douit and. Yoong,

Filed 90 doys Loom At doy of fli ings U2De cack Be thts pone
is to enter Default Slypnuet om Qaierduwds and VS.N.C. Judge ts te.

Grant Plamiif? Role? Sonat in (etme
a) in ll paay gel gota Dockefed Shuf :

)On s/4-/2920 Lantht! egeun Wwroke the USDC. about % the Vala bry f
and fel th USYl I 1d) poe ke Supreme pe ashe.
ke) Finally on Lhe Zy LZZ2o Yhunthh stat A Lelltr LD She LES SEC

Concern. ka

Lpstrarnent!
(v2) a Ke Yuan A th WS. SEC Atty Clay for _
chaut Jom (Wis for cr &, cat LLern fees “1y Batty et Vate
Teal ceil ta Fale lip te Sou aty, Xb “Luteo Ces Kekas! Aad Khe Finue/

and Violahen pf Sunt MB! A < foci ty VES. ee:
Yee ie in Aide BY Yeo an) A ie ecard |
aA ) ae LE USL S958) |
JUS Ee in Mg fhe g Keagemeg Ueleo MUS Aberh
j ci ( vO eo
Planet Dene le fel sd os dll Sig Cnet

 

 

HB Ne mal Se Be tr lg” SAD. Boren ai

 

 

 

ils it RA RNB aii ke ait a kai Seine aia ieIO ts  ah * ian  i Roke

 

ee a Rs bby oncit Mrd Nai MaBe eSe Bie 2

Sentence > Stractune~ Aho Plantit4 woh WAdac
iNeopl Amendrne of Thotruments Plain ME aus, tgncben (Siem

qonerance in of No Execeh wr eS pecially i in lav, Or - ofvcers At

| 1) USNC. Shu AA Be yde, Co irl adh Détulac im case Je Disnss ae. brag
@isac, Jurisclichior PYM nmi Fads ; Frauds Aimundony auc ctl Aine sted
> Several me's Didye Sohn McBryd_stitLinten sal bow letty

| Spshuvent “4: Seeus ity: 15: US suse” Madlith

 

nt all 0
j :
tka, oud Natu cutest mn SO USC. A Pseer Cu oI |
i Covet ho Virisdichon oir and can > Maratas onl Clore. Mot onle eral
s, lonsgs Fy ol 1UNS, Due Prows <3 Undid Glor itl
cat Aten Pe” pee. US A Fevere d Document A Sgucitie ony bial

& oditvcacions, Fraud ts o Fechal gs |
3

   

Fe

 

3: m aNd ake 05/0/2000 "Plait Lec Notice and Warning.
of U.S. Cores Leber al to lations! by. AS.O.C.
GO Platt? fled Mobon tor Mscellaneos Reliet because 4 Kurt Si ls”

Is Alou Dwictal, a loot of Suse (gecnucntal Aneni4 Can nt Nssyniss Case o- |
PAS °

 
Case 4:20-cv-01083-P Document1 Filed 08/10/20 Page 8of18 PagelD 8

 

close ov Lule omer “A SeuddyIS-USC. Mey Tire Allovite! 40 Rpvout a nd Defect

“Sucesement Cnhtyvcd.

76.) he Mieh Cue fs hove futher decreed Yat wot ¢ f Donsdrchyn Motesce. all
‘Oud fot, te I rife ancl lec! Bice, All

Void ond Net Oust Voidedlole,”” Nestor .- Hershby 42s F.2e). Soy.

(96) Tas Ge ete Daoist tn On oe wo._Y!20-ccr- ero -A $53 Vor'd Tudgerext
ff Invalsels ity wf Which Adtuabe asserted

bs Gny_parson ae katghts Ort ea ot anu time and _at any place
| dicectiy vr collaterally. ™ Reynolds Vs. Volmteer Stode Life Ins. lou Tes “Tek «
Cive Appes. AO Sew. dad 1087,1092.

\ Op Veidele Dud gement =" One apparently Void , but Not Truth huts | in 50me

| material _yespecte” Ci of Lufkin Vo. MeVickec, Tex Give Appey 50) 8. Weld. Ml k4/»
(COP P Sont Hu US, DL. A Meher fr Dela Salem 9 on Y2y/ toro ‘oa
tulso Civ. ae bO( Anta) sUNedey

GBs fg id Ph Pas District Covet ducee » D.4S
e oe of Color of law Voce r (ote ot ae im the He totand nan of U.S.

h eT SDL ¢. ined nl Bp dng “Ueba. Dani cn
Nperal Ia ase nl ange Ung as Fa a
( Courts clisc rutrum US Ouacltse hod_ No “Surisdich: on to Close Cust YZ0-¢/ Cory

SU Tt is a fundamental pyin cin ove Instthahn » Hdl
perstvaton f Ruble Lib ot at fone Pike Separecte Ane da leparhrwuts 6 govensrent
Shall Not Usurp Cours Committed by the fonsiitubyn to another department,
Mug lev KK. Kansas 123 US. 623, eS 7
| C2 That a Dew vc ee ol Sate ey one of its subdius.ons is deemee!
Ree ac under! lor Flew” as thse depeivations d tight Committed in the.
etm +a dha Task and pe ad Nt MMoncoe View
Page 5 (19ui), 354 US. VT.
(33) hu ley Gute Otbres cs anu Ceaploytes, seni Unauthorized ov
: ne achons undev lor of Law. 2 Springer 4. Dilger, (it inci A
x 10 (ola. 213, Fol 53. |
| | uf ‘With Regard parti cular fo vhg US [onstid. tien ) ib is elementary dhet a Sht |
Secure! or ocotected by j That Clocument Cannel oe Dr thrown ori impatrect
loy Ann Shade Plier cuutthacilye' Donavlly ib. Vavon. Sewer Rye Coes LSy , US. 5YO3,
Lafarier b. Grand Trek ‘RR Coe, ‘WA. BH
iG) Ecwnomec necessity” Cannef Jushhy rn, ot lartina | Const ta tom
guaran te bl uy Yb. lecter fe OL AL 2023 26 bd Lbs 7PHLR 1018.
i 62

eked i A a i” i a a i MRR ln i nda ne eS Pate rs es ra ae

 

 

sh oe a hes age me = eat bea la Sa

 

 

ce li ili Sas i ae al ks ens BO

 

 

 

 

 

 
8 sa! ain

Case 4:20-cv-01083-P Document1 Filed 08/10/20 Page9of18 PagelID9

 

peo ad le Le Cluun and Unambise rgveus langage of Ve Conshitubrr |
Nu One_is bond ty bs obey ih (Sees le Mae Sore 2d
177, 198) 5 26 aed ke Seka VB. Su thn 13 Allon. WY US ih 202, 30k A. 20 Ane USF _

The wn _mnust be t 4 t of
Co me c neaples tant! pe ol Which weve "Bonn be ard

2th Sure

ea bo dhe brameys ot the lonstibulon «Thi ‘s_liber ly clenotes the '5 vights

ae individsal tr enous? n_eny of Us lmimon. Octupadiens of life, to-

teomele and_genacally-tnjoy. these Light long reuonired. at Common Law as

£Sentral tr de order ly pursuit 0 Yogpi ness lac Geel . YU Ha bes Yau

Kims Ark 4 109 US." 049, 34 :
t (8) So with al mae Unt in Mlind, cite/daltoec the Cuses tlovue and you have given the

enc . ludyed ‘

1G) Under USL, Title 26 15D e Ichion toc nee lect to pitvenTres it States s Ev Every
peson_wsho , having Encl that Banal onsgired or to be denere ard
Vawing Pause er-oidin entine ° op Malicts or Keluses so_tos Sd on!

eos GndZ. :

6) Bs a ashy spel here y tonsists a Kablic Vetorcl te Is_deemed

ta a oe tel of Vee FactsMs AS ths Means of Vnowledge if it |

that. tha diel a_i of intocmatien of the Civcumsya nces

ee him oh in if followec! woulel lead tp Knowlecleg,”

oc thak the facil (_presu A fo huwe had actual Knowleet of the eck
and maybs suk esepuent lg heb vr 4 damuce Ov LHj}UrY ©

it) evs there Yous Yous therefore banner * Kowled ge 9 of the tacts ? as it Dertetns do tes

Lonseiracy, th Conmait, 4 yaud fovurnst ye o

 

 

 

 
        

 

 

 

 

 

 

 

li ik ii i it. tis Bs NE? ~ebaebn Si Ma ” s iis ithe B s al ls Aig tcn sbias S*tls aat ” i i  ii  lo aia Alincr is Sc™ ibie al g? eA ic  wait ls hia aas st lpg ace s

 

 

@tlshc! Judge had “| Knowledge of te fact 7 in Case Now 4220-cv-00147-A_and
i Cons rte LW th (Minecal Wells fs le Depart ment, fol: 1c Ofvcevs ET; Als Palo byte
Gonty Diet A Alena Lire ound ShuffZ Grand Jory 4 Teal Jury 3 3 27

wks Defense Coun s3l5 Zfeeet

Grech Bets loan ped fo thsuce 7 edhece
l ‘ ici a. ‘ty and_conspired by Madsbed

|
Decl Amended “#-Se gb IFUSL” Lanratted Fraud,
| Ga) Oncunscisnatale “Crt tract he which No Sensible Man Alot Uber Delusion, ov cluress,

  

 

 
 

Ft fe di aU Such AS no hone st and J fair Nin Jou lel culel accepts”
Fvanlelin Eve lise Co Vbe Noll, 115 Inde Ape LB, ME Lh Hl, G/G, GSO Gad Z

4: the“ Conse cle e Lk ek If Gay atytement or Quasi — agreements
(otc las) “fhe as bsenge of senge_of Such from re (tiorel 1's cu yb, \or ine nites tahoe

of. want, want of} Wueisclichion, Since Lt dhout CV, dence ot" “Rensilerabone Lheve

can be vo Presumphyyy of ¢ even & gues —Cottractus. Suck ¢s the (ry pur Fant S
page Bot \

 

lite tative ashi
Case 4:20-cv-01083-P Document1 Filed 08/10/20 Page 10o0f18 PagelD 10

ean 2 i NB i

 

 

 

 

 

importance of 0 “consiclecabon. _ B.2. Coe Be Johnson +7 We. (Pad, 317.
' Or tne i thse we tnjoyment oF 0. C Cioht aranted Cs Sic) by
. Wa sheald Je be ed th ll pein nei a Fetonye Any

 

Beton will resul result in law suit. a

| Ga) Raely ond Rec ese are (Z)hwo Characteristics in every 34stem of Lawe rely
cul Rucarse are found indhe UCC} Fist Volume 17207 Gnd | THOZ

OT suck romudy on recourse , TF Kemedy ts Net Granted without Crefedica —

| “DT tving Jove - Cex: Mlactinnz See 5 The Executor uf phe Este. te.s Dose -~Cx- Mar tree—

Deeg CLesal- E: chon) estas “ose -Cer-Mortiner ~ Jeo § Zax 4: O- cneng

 

ie is

3

 

 

 

| @2Y7% does Not exis iS not rel. Ts Fraudvilant res rou
Te Fitna 10 carats ard 10 bifcont has ad rlicalse Fe Ph, ~

i mand ~- Gls leacling Sleosentss Degrivachwn d A bist under the Colores noo f laws

i Fraudy Persueny with fines veto $ 25. 000-000.£° and LD utar rion ee
Dldhn nhs et secured toy the Constitution are old Ue , an be } ‘No Exle Makars,
or leyislnbna whith auld Abetegte Yume Mbeande YB. _ fri Ona 3344 VS. _

elie cd ese es case d oc dO ton rstitubonal Lisp ¢ cunnet Be unnct Be Converted into into A Crm.”

Miller vs. 2.5. , 230 FY. “Ib le g Ut.5

\(GO" Ire blfars of the Laws, 1 ot proce the

i Yeguire ments bs of Yu Low, end if they YNistuke them , Ss att_vequiced e_tnosa Uh < Naresh lgnecance,
or design, ond anyong iS Neuvmed ley Their teres Thay mmust yespond in Cleomases®

i
j Phin Ey lsat Ci nar pet } led Th |
162)" Judoes by Cail and aS aS well as our pu k,
\

 

 

 

 

 

 

ny ubiliz wey amages Under 422 1993 »-Bul No no !
ie hae abel vem Suit Uncler the }97/ Ci a Stedve,’ '(Samye!

4 fs. Uni VAtSi 95 B. 19. ” @ Glso lh) ‘ Wo Sup. 262) :
on ent ' vets do Wat act judicrally(¢ o,f i i si cha cts datol act judicially s(onel thus dre

  

 

na ake
Pe hia Not ony i vB (ty uit
njunctiote and. declaratory Kel lef and Htrney frese Lezama V8. ushice Courts
Mesa

|S mail Ty _ ach Wweohiin frei puclrer'a! role CS beyond Luh” _
i Pierson V5. Kays 38 US. 5Y2(195)) a

3
#

i SH Jor 5

 

 

 

 

 

 

 

 
Case 4:20-cv-01083-P Document1 Filed 08/10/20 Page11o0f18 PagelD 11

 

60) Bec is No lommon Low Judiaal jraminty» "Vil hana Veo Aken, /04 ct. 1920;
cited in Leeama vs. Justice lovely A258 290
162) Take Due tice all GC ovunmeat OB eals g Sevecantsy Judes, Lauyers, Clerks y Employeesg
| 58)" Zqnorance of the LAW doe Nov ExcusE Adstonoucl LV ANol least of
+ all jn adwan Cer of the Lib Ly Let Me lower 4.0G1%)y127-G 93-170 F Moo
(54) 4i/ ave presumed fe to a “ law)? San Frang/ sto Gas Oe Ke Brick wede/
(1352), 02. C. bei! trov Court, (2) 45 CA, 35,27 P1072
(ts one of Ho poe) fo pe ms_ot Vio Ce, Law Val Line & of Phe
3 Noone” Daniels V6. Dean, (1405). 264. Yi, WE. 332.
Tae cd in the tace of Cleac cly Valicl Statues ov Case Law expressly Pepeiving Li»,
"E (Brora dwisdichon would if Vheblo. » Dakes Ms haem ann 4 743 F. 2 ly38 fier
eso en udao r ton, has. loecomne ao mere
private PeiSOn 5 and_is Mable. OS Wnceer t r Damages vésultms for h his her
ypautherined che Lh Proceedings .
oo Where is No dun (Lis No Judge § t poner is GS Notting.
i Such has bunt the bo wo t+yvom me oy of de Moarsholsea.» }0 Gke 34 BNO J
Higher y 13 Wall, 3354 25)!
{9 cisPncton must be hee * observed behuan excess of jurisdiction and
the Clear absense_of all juriscl chen over Lhe Seth ut-A1gher ang
Quthor! ty tx evcis.ea/ is & ‘USLRPED authority nel br Ve 2 cercds€ of Such,
1 urisdithon_fs s known _ to Lhe Jucee, Mo ektuse
is permissible.” Bradley i. Fishery 13. Wall 3355 35/9 352.
(os) then altro to entrceA Stedve aad its Subseguerd Arunoiut py fhe prtsext
i oO if, M, z_ot the yoenter pal Louct 1 Ls ach re as an Adenins bakit. otheer
i cal Ui ino judkesal Capacihy f loork. adler visbebens bt Crthreng Staves
ab a act jutlaally bud nevele ynagister/ ly veg Zar precelg ef as aa
tal Pov “fle 1 sacsloed dg enee,— but Only take Mysterid] ' ) aad hp &
@ oscvobpauag? - lapactfeer” Thosmyesor Zs. Sr fbg [SV 3-€- 579, 5335 |
Keller Vee VRC Qlo) VS. V8 3 (Ak V3. Gey Zl, ba. datilorhne atbled

S, oC ‘lerk Merety MM; mild Adbyn
Eibard ihiy b Onto County rae a Sudge NAicheal Moore , alo nto “Cooney District
2 OMe ond Sdaffs OL ects Ming col Wells Police Degortment and Police OPers, |

ia Grounel Ducy ancl Trai Swrys includling but ot | limited ave Violatne several
inalenable — vights ~ and Botecks ‘ors engl Commi ting Crimes and isSum 4 Adierl/tarb

Ov, cleys Sy Acluerb/ Verb Onions and Communica MS and Aduero/Verb chasse Enslish

Or leoalize 2

BLO iM ROR Hii nce sien «aie: eh SE

 

&
=

 

 

 

na Pa lta i aah aan Sl ka le ia lal, Bs ane, Peis NM ii ince “Mai ia agile

 

 
  

Ww

 

 

 

 

 

 

pase 10 OF \F
Case 4:20-cv-01083-P Document1 Filed 08/10/20 Page12o0f18 PagelD 12

 

(o?) Dnse Jad, PerSortsy Groups ard Leportinents Fave g Lilith £24 Luf Lt 7 ps ay ped 9 oy :
Personal Jn Paley fain aad Jb erin es Cruel and Dhousvel Necatments 9 Kape
‘of ny Mans “Adind body » Soul Lilypie rity Sexual Varossments Stscual Abuses

By Be Bae Low 7A Cuse) tn pidtebe Cour Jail y Public and (rived |
r of lew, Uncle bolo or ot Laws Fraud MSPiNnecH o | US. lonsh tubrnel
ay onions, al be lony Fede val Dhe SES 00 @
68) For the Vislaton 1 of ua Dve-Crocess is with the Claim of the trail bythe Jury -
Keo I So of the Claim is with vhe Oath in the Truths thet all facts
th this vase. od faye tn Lhe Now -Tense Os a Noun- - Jurisdiction « For the NOvn |
Os Lhe: Verb is with the Verb- fichbn = Juri scliction in he fics tf on Opinion Gebon)
iy boy vhe Weness with te Knowledge iS with the Claiyn ir te Party in the “Trudh
be We Farly of Vectbon of the guilt is with the Vataton of dhe knowledge. ,
v_the fly of Lhe Nut Guilly” W with the out as the Verb tor Ue LBrporaton
Le tin the Vecb—Jeinder in the Fichone forthe Teem{ZMo-Contest 9
ite) fn te ae 1224113434
pin the pack hon tht_pacd ia mentavy— Couct ot he blaim is with dhe (orpocahon ~ CAUSE -filin
qu Lhe Jonder/ unity with Ye Lchon —civt) authorities ore with thu fault of he
\leleben of he Party's Lights for ariclance. bor the riley of tho Claim is with
Lhe lontyol_uf the lout when the “Cuil Duthocities Lil foe’ Lhe Claim a the pleachings
t tn be. Lhe Violahuns of Lhe Chorler- Vesse/- lontract, :
102) For Lhe Nh vrost ot the M; acy for the fiction with the
lort of Le iow } fee a t of the
Ttle™ 42218 Ce Se 19ke 5 c the Kmowldep ot the fae othe Veg uct of the

g ad Correcting of Lh chen — the ithe = Ange Ua Nh the
teeing on Pt eal tiara se wit

Fic Mous=Languege of ht Tile 18 27, 8..S. 100) and 1002 = (For the 2rison term of
the Duysars o lessy or the Fine o f the 3l- fay Ounces” -of the 194 -Fne Gold )

in thy lort_ and Mis pcisoo of a Felony with Lhe Ti tHe 32 UeSeleSe Yy for the
Accessory ofter Une Fact With the Tiare 19278.68.~ Tree (2) For the Tort of
the Claims of the Charters Vesse/- Citizen in the party loy the, Clerk of Lhe Court :
| Grd by the Das oar inte i :
j Grd by the Sate ing into the Fravd cnc. of dhe Dect by Lhe OF
Cour Se

73) Fur the (luc weitln-meboo is with the Fetvon ley the Modification of the written-word> —
bow Lhe Ai mea ahyn (outside if the Now- Time- gvantum) of the perjuiys (FFibon ut the lansunse

~ claims) ~ of this parliamentary (King) “Motion Aeachings against “Wha ety foe Lhe fiction
parliamentary coucts of the lait — pleadings Ove with Lhe Chases in the Kudure -
Tense of the Tok with te Vachbn of ths fJow- Tense Mophestenk aah — Tucisdie hon with the ‘
Vacation of He Rarty for the Violation af Ha Bue-Focess with the Charges of tLe Maske
for tu Gnelusion of Hu Pla with the Fichon- presumption & ths Charges in ths lourt

pose We 15

 

lit ia a ees Mae linac hos ier

 

 

 

 

eis As tn li i Na i ils" SB ii «i es: a ig te NR RS Se a li SBR kit ble,“ ik > AME i se a as Nl Ba a lg. ill i “= any al Ati bs nM le balk il ta le > i “li la’
Case 4:20-cv-01083-P Document1 Filed 08/10/20 Page130f18 PagelD 13

 

a lg > Si anaes ER ie bt

of the Hchon- Pac iamentucu” Court.

1 @a A parties who Proceed bo. act ov GSSist in said achunS, ageinst this
Claimant 5 ty dase Rex Martinez - Arey Without though Verifiable, point— by-
Point Rebuttal of each ancl ever ery point sed forth in thi s Aficlavit Shall be
immed tatley charged with bee Ee nal Frauds Conspiracy oacinst Rights » U.S.
Const tuhione | Violahy vasy and Cvimmnal Fel ony ~ Eederal Ofenses and Commercial -
Liens» shall be placed agcunst all there tral fersenal fFroperhes and For the
Grand Total of Dameses of 4372 7502000. also [sled in the Recournching of
Darruyes Susta bnede —

1 Gs) Th The tei luce pk respond/ rebut, as Aeren reguired. po this Hidavit, within dhe

win the hecem presecibeee! dime _of Lindy (30 days) willbe clecm ed by this
Abvdovit to invoke the cloctrine of acgui'emsc ene and Adui'ss.vrr, 40 veces
in_lommerce 5 the lost ut damages properties. plus—cined), penaltves and Cost -

xo Thal this Commercial Me davits Mahie_and Wecnne ot Commertr al Graces Js the
one and onky such pMohie and laring, « LL bho beheulantk bo pot within
thir hy Go) Mays Lrmectat ly lorract Dace? Gr reapehen CA5l Non ber —
Y!20-cu- 001 7- As Grant KRilkek pn Sacc/ Lanse 4 Lebtvrrn Gl! preperty ee
Wischargt all Cit Cromnines| Charoes Abas inst Plamntifl’s brschearee Lond
Gnd buses tn_the Teast/Legel Fiction § dos2-kex- Martner - S54 jt shel
be considered a willful Disvequercd! for Unis Nohice and Warning, tnd Such shall
tndender Lhe immediate Liling wf Criminal Complaints, (Abidlavits a Ob sachin :
ard Commoccia!- Cren 5 (AM cloui's of Inkimaty i liv al- Peconse

(7) Tod 2 Yh pespandants Valabog of Tes 83125 V23_ U.S.C. ard We? Mbaiib oc |

Cnty let 1 Uaims tr Charges, Cotated bhe zuetealy Voluntary
Consens val y Commercials priiale for tact hy ud beter be Dblitsigrel
uid Kospoatenk Pailere OL Lesyco aden fo properly rthut Me Shitonents

aa peal a o) el Ane alterni hie ay all damages

listed Aitun fp the Lhe wer sig ned Je Spall Lost bute Wet. Lerale Leyva ral

achons and willl breach of and hetault of the Ayretng ne ci Mace fay
1a aT a ya Nr as

Cons Ml lapaacsial Les ‘ Paper” fr
rt Loles 4 st Bac SOME vet federal

Mreckine rode: LlanhA Loo clive AMumnber_ov a Ser, al Manbers LbttA,
oroces¥’ ynust be artessible for Inspechorn at Mearest Ke Meetaw? Lowahy

Kecorele& pe or be Littledy ake obs Wy Ate three
(non, AG, ene (Go) clays 4 Ly. Lebaul oh Me Lien dbhes through the

Lien Ls ebthcsy Auiluuce to Yebut 2 atticnuit of Obl: ganon pomt- for - point

Categorically, it becomes ON Account VEC ee be in he ordtnary SC25€
Pprse \ZoF 1S '

 

 

 

hac Obi aks liso Rai Ei ACS” le, Bi ki vit” dae tia ats bl

cuss eis ean dls il ico an i: a” BARS aint lr vo ib Sali tpi wa

 

TS

 

 

Ai eed Maia Rint Ae, CE iin nite “CAL ies EN” le ed ae Mc ts = ie. aa et a ei bs a ee Sia

 
Case 4:20-cv-01083-P Document1 Filed 08/10/20 Page14o0f18 PagelD 14

 

 

 

 

 

otal wit veor which Assiqnmcntsy (lbteralizahong and other
Commercial Wansectran con toe | Based, hence becomes A Seocirity Subject
tp Observation 9 trackings and avlation lay the United Stites Securities
and Exchana 0 Com i iSSrON.

(The Nolaton A Secucity-15°US5.C.L5 A Hag in Commerce telling. the
US. SEC. That a “Speevlahan abcount Ls. Leing established te Crifree
a Lien» Cn LS BEC. Ca thin. Mar for Lhe Leacess 4 Aa fo2G as the
1xe8S open and _ above ~baxcd, (Full -bischsvre ly LAe Ws. S. EC,
| fe 0 sTratd» ope ovuir ity tor fven the Ue Se 5-E2Ce has Mo Serisdichon
over the Truth of Testynony J Deposition Afideuts and Aficlauit of
Gblisgehin Commercial - Lien) bind an Untebutted olficauit Skinds as

Lhe Tyuth in 2YnN KY) #
00d in J Z ty it ecames. a Lede! Deeumest, LCL ASE
t to An Secu 1 HE DY burs 2, aa :
ese veel Liang om dcceptong con Vi or (7 Filing, “0. Lmue!- :
hy alpen ps re by. Js hixMactira2-Steag and L blrm
picey Uae Adu taken Veasonable COTE

les i i elie iis "la. Ei dese ABS al Sais in Bl i ec ao Be a

 

 
 
 
   

 

 

‘ls a i ie lc as a i Aa i Wl A ie ele ils in ld Re Sali
NEE
=
a
le

 

te

N
N
\

@

 

1
8
>
ly
Ss
N
0

\

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aas Ss AR ite anal A omit! ER a li i” Be Ns lie ERA bie eh ade acess” ae Ans an “eB i lac ack a a a al a ii” ic i ii em:

PS° IZ OF N5

 
Case 4:20-cv-01083-P Document1 Filed 08/10/20 Page15o0f18 PagelD 15

Accou ching A Damages Sushat ned seg
ip Viol ation of Title U2: .3.C5.- 4 $32 Arsonal hames ess 40,900,000.
} 7

i@) Violahun of Title -1%2 2-3.C.5.- 19/2 ¢ Obstruction of Laws § 750.000.°°

1g Viol abn of Title “19% USC.8.-242 ? Ailing = brruptin at the Fact [bcgrmrhy
Under Color_of Laws $ 750.000.”

ei a lly a inte ke

 

 

 

 

 

(@ Volaton of Tle-I82 18:0.541 Adsprson ob Faby 3 5250 o.*°

6) ) Violation Title4Z% US.C:5.~14%65 Pruuiledge and Shp-Covrect Weng s $250,000.”
‘ou Violahon=F Ru CP.-9-65 Fravd by lanfission 3 8Z60.cho.°* |
o Violation of Title ~152 UJ. 6S-" Mo4Z (E)3 Fraud and Mislead ing Shtementss Bz an |

 

 

 

 

(ol Violodron of THe - 1S: US.0s.- 78 -FéE baablys 2 O50. bo.”

 

 

{@) Unlalna & Te-#22 USCS. P8527 3 Crsprace,” Civlg ¥£50.000."
tio Violaton of Title 20305. -1995 ~2¢ Wshuchin Liduce aad (Adress { PZ50.000."
key Violatin of THe “182 DCI Le lomp.cxcy agarnst Ligkbg # L000.
6 Valehon & Tile I98 USCS" 2: Cmnal”lompicacy $3 Z500000

 

 

 

 

‘(Vc ban of Title -1$2U.8.0,3. “19862 (imal Larter pation Krrewlecty eg B £50,200,

Grant! Dhl + Lamaste
Sushiine Le. ov

$ 5Z 760. 000.°°

 

 

 

 

 

 

 

 

 

 

syle oi Se i en ea ib, PR Eb lai? RUD ee SRN Mle, id88” Mane ss iit ai Mi bas el Ws.

Ps" [Yor 45
 

tied ban le i i lags. id

Be ds ii ia waa i"

 

~ctal Lien(Afidavit of Obkgahon he hed gluced oganst all Be tendants 4

Case 4:20-cv-01093-P Document 1 Filed 08/10/20 Page 16o0f18 PagelD 16
eliey Sovant v

 

 

 

_Uohevetoves D Jose~hex Martinez Srey Many righttu a
wespecttull move Hae court bn clischucge any and all. audulent
charses Bonds, Civl/crimmal agaist Sose- Cex-Mastnez Ore, Miso
immed iat otter 30 claus trom the clay of fling of this instrument  —
tA: Security- USL ¢ rimmal Complaints (beiclav-t of inhrmubor) Grid Ler

 

Cuing ~Xeal- Rersons)3 after WO days Commercial Grace. Deélault Dadgement |
tog Entered and ach Delindank? Bg Prlered tv fay Paint? Wamages ot vhe |
Arout of 982 750.000.% and all De é nts be charged wth Fédbral lelng
Ofynses of Fraud 4 lonspi reac lonsti butmnal Vio lation end Violatwn & THles 423; :
15f5 1825 U.S.C | 5.0.2. > (And/w_in the _otttinahve reopen CUSE Woe
a, ¢2-Aeeg Grant flunk BE kale? and A all Ja rmag es fos eg 2
Veftr-tn Caste) Gad La pestcaining ordirs be_placte against all Le ELT st
ytrts og M aches of intrest art fe stand all Lyture lorresyendences
tne tha Ubaely cles: umber place on the mailbox pnirtated ar
gteyiiphital laaten listed hertns Vie thS. Mesly lorcesponcence seat
ourwise will net satisty Looper Service” and will be deemed tentrury fp
Proper_Communicatrons. Lam suce Unut all lawtall parties interested Tn _

Rebutling onl Lfutme Fraud ond seeking to Correct the Commonly —
usec ut @ canee_! and “Mail Prand ” by whith such
unconstitwhnal ects haw been commonly committed through _

fis yep resented pons» Co eles Vs. Gibsons 355 U-S- dls H5— -45,°

_ Dhis legal Wobee te F-inecpales Ys Legal Aotee fe Agent
anh bis Legal potters a Legal Nokce_ fo. feng ale

Presented Par tye Kecord in, Goal Pajbh §

Jose Ket LVarbhez 02276708
(53@ LK- £0 Cast
For Z. 5 toc kAm7 eras J9735

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Re IS oF 16
; Case 4:20-cv-01083-P Document1_ Filed 08/10/20 Page17of18 PagelD 17
IS 4 (Rev. 08/16) CIVIL COVER SHEET

    
  
 
 

 

 

 

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or o , except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for$ gy for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM) "
I. (a) PLAINTIFFS DEFENDANTS AUG 0 20 2 0
ounty of Residence of First Listed Plainti , ounty of Residence of First Listed Defendant oun
(b) c f Resid f First Listed Plaintiff Cc f Resi f : qs
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)
NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
(c) Attorneys (Firm Name, Address, Foe Tele, (re ree oO Uni t, IS 3lo TH {0 Attorneys (if Known) 2 7
Pr o* S Qe +
Jose ~ Rex Ne tee Ye 02776703,
Eort Staikcton VWexus
H. BASIS OF JURISDICTION (Place an “xX” in One Box Only) a TENSE OF PRINCIPAL PARTIES (Piace an “X” in One Box for Plainnff
(For Diversity Cases Only) and One Box for Defendant)

O 1 US. Government © Federal Question PTF DE PIF DEF

Plaintiff (U.S. Government Not a Party) Citizen of This State D4 1 mM Incorporated or Principal Place o4 a4

of Business In This State

O02 US. Government G4 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place O85 05

Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State

Citizen or Subject of a O 3 © 3 Foreign Nation o6 196
Foreign Country __

 

 

IV. NATURE OF SUIT (Piace an “X” in One Bax Only)

Click here for: Nature of Suit Code Descriptions

   
 

 

  
 
       

      

© 110 Insurance PERSONAL INJURY PERSONAL INJURY [C7 625 Drug Related Seizure CI 422 Appeal 28 USC 158 O 375 False Claims Act
© 120 Marine © 310 Airplane 1 365 Personal Injury - of Property 21 USC 881 |) 423 Withdrawal OF 376 Qui Tam (31 USC
© 130 Miller Act © 315 Airplane Product Product Liability C7 690 Other 28 USC 157 3729%a))
CG 140 Negotiable Instrument. Liability © 367 Health Care/ 400 State Reapportionment
© 150 Recovery of Overpayment [1 320 Assault, Libel & Pharmaceutical 410 Antitrust

& Enforcement of Judgment! Slander Personal Injury 430 Banks and Banking
© 151 Medicare Act 0 330 Federal Employers’ Product Liability Ki50 Commerce
0 152 Recovery of Defaulted Liability CO 368 Asbestos Personal Cl 840 Trademark © 460 Deportation

Student Loans © 340 Marine Injury Product O 470 Racketeer Influenced and

(Excludes Veterans) 0 345 Marine Product Liability y an = a eee : Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY |O ‘air Labor Stan 861 HIA (1395ff) 480 Consumer Credit

of Veteran’s Benefits © 350 Motor Vehicle 370 Other Fraud Act O 862 Black Lung (923) 490 Cable/Sat TV
0 160 Stockholders’ Suits 0 355 Motor Vehicle OG 371 Truth in Lending 0 720 Labor/Management C1 863 DIWC/DIWW (405(g)) | 850 Securities/Commodities/
190 Other Contract Product Liability 380 Other Personal Relations 0 864 SSID Title XVI Exchange
195 Contract Product Liability | 360 Other Personal Property Damage O 740 Railway Labor Act OJ 865 RSI (405(g)) 890 Other Statutory Actions
© 196 Franchise injury 385 Property Damage 751 Family and Medical ( 891 Agricultural Acts

© 362 Personal Injury - Product Liability Leave Act 0 893 Environmental Matters

Medical Malp: C1 790 Other Labor Litigation 1 895 Freedom of Information

     
             
      

 

 

 

 

 

 

 

(1 791 Employee Retirement ; Act
210 Land Condemnation 440 Other Civil Rights Habeas Corpus: Income Security Act J 870 Taxes (U.S. Plaintiff 1 896 Arbitration
C220 Foreclosure 0 441 Voting O 463 Alien Detainee or Defendant) OG 899 Administrative Procedure
230 Rent Lease & Ejectment OG 442 Employment 7 510 Motions to Vacate © 871 IRS—Third Party Act/Review or Appeal of
© 240 Torts to Land CO) 443 Housing/ Sentence 26 USC 7609 Agency Decision
C1 245 Tort Product Liability Accommodations © 530 General A950 Constitutionality of
O 290 Ail Other Real Property 0 445 Amer. w/Disabilities -]1 535 Death Penalty y State Statutes
Employment Other:
OF 446 Amer. w/Disabilities -{1 540 Mandamus & Other [0 465 Other Immigration
Other O 550 Civil Rights Actions
C1 448 Education 0 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X" in One Box Only)
mM Onginal 02 Removed from O 3  Remanded from O 4 Reinstated or © 5 Transferred from © 6 Multidistrict © 8 Multidistrict
Proceeding, State Court Appellate Court Reopened Another District Litigation - Litigation:-
_(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity): ‘A ~Veeui yy \5- U S. C. V
)

VI. CAUSE OF ACTION Bat deep of ae Vjolanens oF THR and  Amirnitmint Rights, Conspiracy 9 FRAGD
Fédvp cum nt
VI. REQUESTED IN () CHECK IF THIS IS A CLASS ert DEMANDS S$ 9,37,.75 0.002%". CHECK YES only if demanded in complaint:

 

 

  
   
 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. (euch) * _JURY DEMAND: Wres No
VIII. RELATED CASE(S) = 7
IF ANY (See instructions): 5 DOCKET cR

 

 

DATE SIGNATURE OF ATTORNEY OF RECORD
03-03-2020

FOR OFFICE USE ONLY

 

RECEIPT # AMOUNT APPLYING [FP JUDGE MAG. JUDGE

 
a

 

Fort Steckten that virt
\S 2a BH- 10 East

4

Case 4:20-cv-01083-P Document1 Filed 08/10/20 Page18o0f18 PagelD

eh t
‘ni teal Stabs Disttet Cour
Clerk, Un Nistricl oF Texas

United Shevks (Court House
PO. BOX &)O1\0

ekanx?
Llouston j Ze 1708

-~ aa

eee
MIDLAND Tx

~ SAREE ES AUS 2

aot ean . oer

an —
+

ements

ee Ts,
